Name: Commission Regulation (EEC) No 2473/93 of 7 September 1993 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 9. 93 Official Journal of the European Communities No L 227/7 COMMISSION REGULATION (EEC) No 2473/93 of 7 September 1993 altering the import levies on products processed from cereals and rice of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (8), as last amended by Regulation (EEC) No 1740/78 (9), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1544/93 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (% Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 2391 /93 (*), as amended by Regulation (EEC) Article 1 The import levies to be charged on products processed from cereal^ and rice covered by Commission Regulation (EEC) No 1620/93 (10) as fixed in the Annex to amended Regulation (EEC) No 2391 /93 are hereby altered to the amounts set out in the Annex. Article 2 No 2469/93 0 ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne This Regulation shall enter into force on 8 September 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22. (3) OJ No L 166, 25 . 6 . 1976, p . 1 . (4) OJ No L 154, 25 . 6. 1993 , p. 5 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (6) OJ No L 218, 28 . 8 . 1993, p. 45 . 0 OJ No L 226, 7 . 9 . 1993, p. 21 . (8) OJ No L 168 , 25. 6. 1974, p. 7. 0 OJ No L 202, 26. 7. 1978 , p. 8 . ( 10) OJ No L 155, 26. 6 . 1993, p. 29 . No L 227/8 Official Journal of the European Communities 8 . 9 . 93 ANNEX to the Commission Regulation of 7 September 1993 altering the import levies on products processed from cereals and rice (ECU/ tonne) (ECU/ tonne) CN code Import levies (8) ACP Third countries (other than ACP) CN code Import levies (") ACP Third countries (other than ACP) 0714 10 10 (') 99,80 106,45 0714 10 91 103,43 (3)0 103,43 0714 10 99 101,62 106,45 0714 90 11 103,43 0 0 103,43 0714 90 19 101,62 0 106,45 1102 90 10 186,17 192,21 1102 90 30 158,00 164,04 1102 90 90 142,96 145,98 1103 1200 158,00 164,04 1103 19 30 186,17 192,21 1103 19 90 142,96 145,98 1103 29 20 186,17 192,21 1103 29 30 158,00 164,04 1103 29 90 142,96 145,98 110411 10 105,50 108,52 110411 90 206,86 212,90 11041210 89,54 92,56 1104 12 90 175,56 181,60 1104 1999 252,29 258,33 1104 21 10 165,49 168,51 1104 21 30 165,49 168,51 1104 21 50 258,58 264,62 1104 21 90 105,50 108,52 1104 22 10 10 0 89,54 92,56 1104 22 10 90.0 158,00 161,02 1104 22 30 158,00 161,02 1104 22 50 140,45 143,47 1104 22 90 89,54 92,56 1104 29 19 224,26 227,28 1104 29 39 224,26 227,28 1104 29 99 142,96 145,98 1106 20 10 99,80 0 106,45 " 2302 10 10 46,17 52,17 2302 10 90 98,94 104,94 2302 20 10 46,17 52,17 2302 20 90 98,94 104,94 2302 30 10 46,17 0 52,17 2302 30 90 98,94 0 104,94 2302 40 10 46,17 52,17 2302 40 90 98,94 104,94 (') 6 % ad valorem, subject to certain conditions. ( () In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 07149011 and arrow-root falling within CN code 071490 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (4) Taric code : clipped oats. (') Taric code : CN code 1104 22 10, other than 'clipped oats'. (7) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. (8) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. f) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion.